Title: ——— Boux to the American Commissioners, 26 February 1778
From: Boux, ——
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
A Nantes le 26 feverier 1778.
Vous avez appris par mon oncle les raisons qui me font rester a terre et l’imposibilité qu’il y à que je puisse partir sur le lion comme vous me l’avez ordonné par votre derniere. Vous avez aussi sçu les petites mortifications que j’ai eu avec le Capitaine Nikleson. Je ne vous cacherai pas que je suis aise qu’il ne se soit pas trouvé de place pour m’y loger, car pendant la traversée nous aurions eu peut être quelques chismes, et il auroit été assé douloureux pour moi de commencer ma Cariere dans le nouveaux service ou j’ai l’honneur d’entrer par quelques pourparlè, et peut étre une affaire.
Mr. Williams à eu pour moi toutes sortes d’honnetetes, et c’est donné tous les mouvements paussible pour me procurer mon passage sur deux vaisseaux qui sont prets à partir mais l’armateur ne veut pas prendre de pasagers. Cette involonté de la part de ce Monsieur m’obligera de rester quelques tems à terre, mais je ferai tout ce que je pourrai de mon coté pour me procurer un passage et de profiter de la premiere ocation qui se présentera pour courir à mon devoir. Vous trouverai sy inclus une lettre de Mr. Williams qui vous ecrit à mon sujet.
Les préparatif que j’ai éte obligé de faire pour mon embarquement n’ont pas lessé que de me démunir du peu de fonds que j’avois, et m’en trouvant à court, je m’adresse à vous Messieurs pour vous prier de donner vos ordres, pour que je puisse toucher les apointements qui me sont dus et la pention que j’ai payé dépuis que je suis isy de même que celle que je serai obligé de déboursé dans mon séjour à Nantes. Ce sont les promesses que vous avez donné à mon oncle. J’attend avec une entiere satisfaction l’honneur de votre réponse. Je suis avec un profond respect, Monsieur, Votre tres heumble et tres obeissant serviteur
Boux; NEVEU
 
Notation: Boux, Nantes 26 fev. 78
